Citation Nr: 1336674	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  10-43 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than November 14, 2007, for the award of service connection for left knee and right knee disabilities.

2.  Entitlement to a total disability rating for compensation based on individual unemployability. 

3.  Whether there was clear and unmistakable error in a rating decision prior to July 2009, denying service connection for left and right knee disabilities.

REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from February 1989 to May 1989 and November 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO)

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is in the Veteran's file.

At the hearing in February 2013, the Veteran's representative raised the claim of clear and unmistakable error in a rating decision prior to July 2009, denying service connection for left and right knee disabilities.  This claim and the claim for a total disability rating for compensation based on individual unemployability are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

1.  In a rating decision in December 1991, the RO denied service connection for left and right knee disabilities, which became final.

2.  In a rating decision in August 2004, the RO denied the Veteran's application to reopen claims of service connection for left and right knee disabilities, which became final.

3.  The Veteran's application to reopen the claims of service connection for left and right knee disabilities was received on November 14, 2007; a rating decision in July 2009 granted service connection for the same, effective November 14, 2007.




4.  There was no pending or unadjudicated claim, formal or informal, of service connection for left and right knee disabilities before November 14, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 14, 2007, for the award of service connection for left and right knee disabilities have not been met.  38 U.S.C.A. § 5110 (West 2002).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the claim for earlier effective date before November 14, 2007, for service connection left and right knee disabilities, the RO provided pre-adjudication VCAA notice regarding the underlying claims of service connection by letter in May 2009.  Where, as here, service connection has been granted and the initial ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, assigning an effective date does not trigger additional VCAA notice.

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an earlier effective date before November 14, 2007, for service connection for left and right knee disabilities.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

Duty to Assist

On the claim for an earlier effective date for the grant of service connection for left and right knee disabilities, under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, and private medical records.

And a VA medical examination or medical opinion is not needed to decide the claim and as the material issue of fact to establish an earlier effective date pertains to whether or not there was a pending claim, which is not a medical question.



As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to an effective date earlier than November 14, 2007, for the award of service connection for left and right knee disabilities.

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a), (b). 

The effective date of an award based on a claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records by themselves do not constitute "informal claims" for service connection.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244  (2002).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12, Vet. App. 32 (1998).

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claim file relevant official service department records that existed and had not been associated with the claim file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of 38 C.F.R. § 3.156.  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease. 



As the claim of service connection was granted on the basis of a VA medical opinion, which considered the same service treatment records that were available in August 2004, when the claim was previously denied, the applicable provisions of 38 C.F.R. § 3.156 do not apply.

Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a). 

To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.

Appellate review of a rating decision is initiated by a notice of disagreement and completed substantive appeal after a statement of the case has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).

Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The issue of clear and unmistakable error has been remanded to the RO.  

In a rating decision issued in December 1991, the RO denied service connection for left and right knee disabilities.  The Veteran was notified of this decision on January 2, 1992.  He did not appeal the decision, which, as a result, became final on January 2, 1993.





In a rating decision issued on August 9, 2004, the RO denied the Veteran's application to reopen claims of service connection for left and right knee disabilities.  The Veteran filed a notice of disagreement in December 2004.  The RO issued a statement of the case in April 2005.  The Veteran did not appeal the decision, which, as a result, became final.

The RO received the Veteran's application to reopen claims of service connection for left and right knee disabilities on November 14, 2007.  In a rating decision issued in July 2009, the RO granted service connection for left and right knee disabilities, effective November 14, 2007, the date of the receipt of the claim to reopen, based on the presentation of new and material evidence. 

As the RO's decision was based on new and material evidence and as the grant of service connection was not based on the receipt of relevant official service department records that existed and had not been associated with the claims file when VA previously decided the claims, the provisions of 38 C.F.R. § 3.156(c), pertaining to the assignment of a retroactive effective date to the date entitlement arose or the date VA received the previously decided claim does not apply. 

And as there is no pending claim, that is, an unadjudicated claim of service connection before the current claim to reopen and as the retroactive provisions of 38 C.F.R. § 3.156(c) do not apply, there is no factual or legal basis for an effective date before November 14, 2007, for the grant of service connection.

For the foregoing reasons, the Board concludes that the proper effective date for the grant of service connection based on a claim to reopen is November 14, 2007, the date of receipt by VA of the claims to reopen.







ORDER

An effective date earlier than November 14, 2007, for the award of service connection for left and right knee disabilities is denied.

REMAND

In February 2013, the Veteran testified that he is unemployable due to his service-connected disabilities.  Under 38 C.F.R. § 4.16(b), further development is needed. 

The Veteran seeks an effective date earlier than November 14, 2007, for the award of service connection for left and right knee disabilities on the grounds of clear and unmistakable error in a rating decision prior to July 2009, denying service connection for left and right knee disabilities, which has not been adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for a total disability rating for compensation based on individual unemployability to VA's Director of Compensation and Pension Service for extraschedular consideration.

Then adjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  






2.  Ask the Veteran to provide specific allegations of error of fact or a law in a prior rating decision, denying service connection for left and right knee disabilities.  

Then adjudicate the claim for an earlier effective date for the award of service connection for left and right knee disabilities, considering clear and unmistakable error as argued by the Veteran.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the claims  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


